37 F.3d 1495
67 Fair Empl.Prac.Cas. (BNA) 384
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Deborah Lynn TROUTT, Plaintiff Appellee,v.CHARCOAL STEAK HOUSE, INCORPORATED;  John G. Peroulas,Defendants Appellants.
No. 93-2509.
United States Court of Appeals, Fourth Circuit.
Argued:  June 8, 1994Decided:  Oct. 19, 1994.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  Samuel G. Wilson, District Judge.  (CA-92-869-R)
ARGUED:  Margaret Katherine Garber, LUTINS & SHAPIRO, Roanoke, Va, for Appellants.  Terry N. Grimes, KING, FULGHUM, SNEAD, NIXON & GRIMES, P.C., Roanoke, Va, for Appellee.  ON BRIEF:  Dennis P. Brumberg, LUTINS & SHAPIRO, Roanoke, VA, for Appellants.
W.D.Va
AFFIRMED.
Before WILKINSON, Circuit Judge, BUTZNER, Senior Circuit Judge, and GARBIS, United States District Judge for the District of Maryland, sitting by designation.
PER CURIAM:


1
Appellants, Charcoal Steak House, Inc.  ("CSH") and John G. Peroulas ("Peroulas"), appeal the district court's denial of their motion for summary judgment on appellee, Deborah Lynn Troutt's ("Troutt's") Title VII claim, 42 U.S.C. Secs. 2000e through 2000e-17.  CSH and Peroulas also appeal the district court's finding that Troutt was constructively discharged in violation of Title VII.  Finally, Peroulas appeals the district court's refusal to set aside as excessive the jury's award of punitive damages on Troutt's state law sexual assault and battery claim.  These claims arose after Troutt quit her job at CSH in November 1991.  Our review of the briefs, the record and the arguments of counsel discloses that this appeal is without merit.  Accordingly, we affirm the district court's denial of summary judgment and its entry of judgment against CSH and Peroulas for the reasons stated in the opinions of the district court.  Troutt v. Charcoal Steak House, Inc. and John G. Peroulas, CA-92-869-R (W.D.Va. July 20, 1993);  Troutt v. Charcoal Steak House, Inc. and John G. Peroulas, CA-92-869-R (W.D.Va. Oct. 28, 1993).